Citation Nr: 1502892	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-27 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes.

2.  Entitlement to service connection for a skin disease.

3.  Entitlement to service connection for an autoimmune disease.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In that decision, the RO denied entitlement to service connection for loss of teeth/dental condition, a skin disorder/tumors, an autoimmune disorder, and tinnitus.

The Veteran testified before the undersigned at a June 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.  

The issue of entitlement to service connection for a gastrointestinal disability (to include irritable bowel syndrome) has been raised by the record in a statement received in June 2011 and during the September 2013 hearing.  Although the Veteran explained during the hearing that he intended his claim of service connection for an autoimmune disease to encompass the claim of service connection for a gastrointestinal disability, the Agency of Original Jurisdiction (AOJ) has not in any way adjudicated the claim of service connection for a gastrointestinal disability and the evidence does not otherwise indicate that the Veteran's gastrointestinal symptoms are the result of an autoimmune disease.  Therefore, the Board does not have jurisdiction over the issue of entitlement to service connection for a gastrointestinal disability, and this issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Also, the issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record.  Although acknowledged by the AOJ, it does not appear as if this issue has been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.  See Id.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current dental disability for compensation purposes.

2.  The Veteran does not have a current skin disease.

3.  The Veteran does not have a current autoimmune disease.


CONCLUSIONS OF LAW

1.  The Veteran does not have a current dental disability for compensation purposes that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2014).

2.  The Veteran does not have a current skin disease that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

3.  The Veteran does not have a current autoimmune disease that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in June 2011, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for a dental disability, a skin disease, and an autoimmune disease.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the June 2011 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's June 2013 hearing, the undersigned identified the issues on appeal (including entitlement to service connection for a dental disability, a skin disease, and an autoimmune disease), informed the Veteran of the evidence necessary to substantiate a claim of service connection (including evidence of a current disability), and asked him about any symptoms and treatment received for his claimed disabilities.  Further, the Veteran provided testimony as to the history of his claimed disabilities and the treatment provided for these disabilities and he has submitted additional evidence during the claim period.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the sufficiently identified relevant post-service VA treatment records and private medical records.  
The Veteran has made vague references to post-service treatment for skin problems and he was asked in the June 2011 letter and a January 2012 letter to identify any relevant treatment records and to submit the appropriate release form so as to allow VA to obtain any identified relevant private treatment records.  Copies of the release form (VA Form 21-4142) were included with the letters.  However, the Veteran has neither identified any specific treatment provider from whom records of treatment for a skin disease can be obtained nor has he submitted any release form so as to allow VA to attempt to obtain any such private treatment records. 

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran has not sufficiently identified any additional relevant private treatment records, VA has no further duty to attempt to obtain any private treatment records.
 
VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

The Veteran has not been afforded VA examinations for his claimed dental disability, skin disease, or autoimmune disease and opinions as to the etiology of any such disabilities have not otherwise been obtained.  As discussed below, there is no evidence that the Veteran has been diagnosed as having any current dental disability for VA compensation purposes or any current skin or autoimmune disease at any time during the claim period and there is no evidence of any current dental, skin, or autoimmune symptoms which may be related to service.  The Veteran has not reported, and the evidence does not reflect, a continuity of symptomatology with respect to his claimed dental disability, skin disease, or autoimmune disease.  Also, there is no medical evidence that any current disability may be related to service, and the Veteran has not alluded to the existence of any such evidence.  Hence, VA examinations or opinions for the claimed dental disability, skin disease, and autoimmune disease are not necessary.  See McLendon, 20 Vet. App. at 83.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for disabilities claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) (2014) and 38 C.F.R. § 3.309(d) (2014).

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2014), if the disability at issue is a radiogenic disease.

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  See also 38 U.S.C.A. § 1113(b) (nothing in 38 U.S.C.A. § 1112 prevents the grant of service connection on a direct incurrence basis).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In the present case, the Veteran claims that he has a current dental disability, a current skin disease, and a current autoimmune disease and that these disabilities are all the result of exposure to both ionizing and non-ionizing radiation in service.  Specifically, he has reported that he was exposed to non-ionizing radiation from a powerful radar dish while stationed at Pirinclik Air Station in Turkey (Pirinclik).  Also, he was exposed to ionizing radiation from the remains of nuclear weapons while performing security-related duties at the Manzano Weapons Storage Area at Kirtland Air Force Base in New Mexico (Kirtland).

Service personnel records confirm that the Veteran was stationed at both Pirinclik and Kirtland during service and that he performed security-related duties at these locations (including providing security and protection of the weapons storage area at Kirtland).  Also, a service treatment record dated in June 1990 indicates that he was exposed to a high dose of radiation at his duty station from June 1989 through June 1990.  Nevertheless, as explained below, the evidence dated since his claim was received in June 2011 reflects that he does not have any current dental disability for VA compensation purposes or any current skin or autoimmune disease.

Initially, the Board notes that in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309 and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a).

The term "radiogenic disease" means a disease that may be induced by ionizing radiation and includes the following: all forms of leukemia (except chronic lymphatic (lymphocytic) leukemia), thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).

When it is determined that a veteran was exposed to ionizing radiation, the veteran subsequently developed a radiogenic disease, and such disease first became manifest within a specified period, before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b)(1).

If a claim is based on a disease other than one of those listed in paragraph (b)(2) of this section, VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

As explained below, the Board finds that there is insufficient evidence of any current dental disability for VA compensation purposes or any current skin or autoimmune disease during the claim period (much less any such disability that is a radiogenic disease).  Hence, the procedural advantages and development of 38 C.F.R. § 3.311 do not apply in this case.

As for the claimed dental disability, service connection for compensation purposes is available for dental disabilities that are the result of osteomyelitis or osteoradionecrosis, or due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw.  38 C.F.R. § 4.150.

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

Service treatment records reflect that the Veteran was treated for occasional gingivitis in service and that he was noted to, at times, have poor oral hygiene.  The Veteran has claimed on several occasions that there has been deterioration of his jaw bone.  However, private treatment records dated from March 2011 to July 2013 reveal that his teeth were removed and replaced with dentures due to severe periodontitis.  The evidence does not otherwise reflect any other chronic dental problems in the years since service.  

While the Veteran is competent to report current dental symptoms and the Board has no legitimate basis to challenge the credibility of his contentions, he has not reported and his post-service treatment records do not indicate the presence of or treatment for any of the dental disabilities specified in 38 C.F.R. § 4.150 at any time during the claim period.  As noted above, periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  Thus, the evidence is against a finding of any current dental disability due to service for which compensation may be paid.

With respect to the claimed skin disease and autoimmune disease, the Veteran has made vague references to skin sensitivity and treatment for non-cancerous tumors in the years since service.  Again, he is competent to report his symptoms and the Board has no legitimate basis to challenge the credibility of these contentions.  Nevertheless, there is no clinical evidence of any VA or private medical treatment for skin or autoimmune problems in the years since service.  During the June 2013 hearing, the Veteran clarified that his claimed autoimmune disease was in reference to his irritable bowel syndrome.  As noted above, this claim has not yet been adjudicated and is being referred to the AOJ for appropriate action.  The Veteran has not identified any other current autoimmune disease.

In sum, although a diagnosis is not always necessary to establish service connection, there is no adequate evidence of a post-service dental disability for VA compensation purposes, a current skin disease, or a current autoimmune disease at any time during the claim period.  Thus, the weight of the evidence is against a finding of current disabilities and the existence of a current disability is the cornerstone of a claim for VA disability compensation.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran in this instance and the claims of service connection for a dental disability for compensation purposes, a skin disease, and an autoimmune disease must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a dental disability for compensation purposes is denied.

Entitlement to service connection for a skin disease is denied.

Entitlement to service connection for an autoimmune disease is denied.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the present case, the Veteran claims that he has current tinnitus related to exposure to loud noises in service associated with military weaponry.  He specifically contends that the tinnitus had its onset in service when he was in close proximity to an exploding pyro grenade and that there has been a continuity of tinnitus symptomatology in the years since service.

A VA audiologic examination was conducted in August 2011 and the Veteran was diagnosed as having tinnitus in both ears as well as mild conductive hearing loss in the left ear.  A VA physician reviewed the Veteran's claims file and opined that it was not likely ("less likely than not") that his tinnitus was caused by noise exposure during service.  The physician reasoned that the Veteran's service treatment records were silent for tinnitus and that an audiogram completed during the August 2011 examination showed conductive hearing loss which was not caused by noise exposure.  The Veteran's tinnitus was likely ("more likely than not") caused by his conductive hearing loss since he had a greater than 25 decibel reading in the left ear which was associated with tinnitus.  Also, his available treatment records in 2001 were silent for tinnitus.

The August 2011 opinion is insufficient because it is largely based on a lack of objective clinical evidence of treatment for tinnitus in service or for many years after service and it does not reflect consideration of the Veteran's competent reports of a continuity of tinnitus symptomatology in the years since service.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Moreover, the physician who provided the August 2011 opinion reasoned, in part, that the Veteran's tinnitus was likely caused by his conductive hearing loss because his left ear hearing loss was associated with tinnitus.  However, as noted by the Veteran's representative in a July 2013 statement, the Veteran also experiences tinnitus in the right ear and he was found to have normal hearing in that ear during the August 2011 examination.  

Thus, clarification is necessary and the issue of entitlement to service connection for tinnitus must be remanded to afford the Veteran a new VA examination to assess the etiology of the disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic examination to determine the etiology of his current tinnitus.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

For any tinnitus reported or diagnosed since June 2011, the examiner shall specifically answer the following questions:

(s)  Is it at least as likely as not (50 percent probability or more) that the current tinnitus had its clinical onset in service, had its onset in the year immediately following service (if any current tinnitus constitutes an organic disease of the nervous system), is related to the Veteran's reported noise exposure in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current tinnitus is due to an organic disease of the nervous system?

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any tinnitus reported or diagnosed since June 2011, the Veteran's reported noise exposure in service (including being in close proximity to an exploding grenade), and the Veteran's reports of tinnitus having its onset in service and continuing in the years since service.  The examiner shall also comment on the fact that the Veteran experienced bilateral tinnitus and only left ear hearing loss during the August 2011 VA examination.

The examiner must provide reasons for each opinion given.

2.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


